Citation Nr: 1114965	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  03-21 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a cervical spine disability, previously characterized as cervical strain.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1995 to May 1997.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for a disability rating in excess of 20 percent for cervical strain.  

In September 2006, the Board, inter alia, denied the Veteran's claim for a disability rating in excess of 20 percent for cervical strain.  The Veteran appealed the September 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 Memorandum Decision, the Court set aside and remanded the part of the Board's decision denying a disability rating in excess of 20 percent for a cervical strain.  Specifically, the Court indicated the Board must provide adequate reasons and bases for its determination that (1) VA satisfied its duty to assist when the Veteran did not receive an adequate VA examination, and (2) the Veteran was not entitled to a disability rating in excess of 20 percent for her cervical strain.  The Court, therefore, remanded the issue on appeal to the Board so that it may provide adequate reasons and bases for its findings.  

To comply with the Court's decision, the Board remanded this case in September 2009 for further evidentiary development.  It was again before the Board in January 2011, at which time it was again remanded for RO consideration of new evidence and readjudication of the issue currently on appeal.  The case has returned to the Board and is again ready for appellate action.

In October 2010, the Veteran was sent a SOC regarding the issue of entitlement to service connection for fibromyalgia.  However, she did not perfect an appeal of that claim by filing a substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010). Therefore, it is not before the Board.

FINDINGS OF FACT

The Veteran's service-connected cervical spine disability has been shown to be manifested by moderate limitation of motion of the cervical spine, with flexion to 45 degrees with pain, and no ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a; Diagnostic Code 5290 (2003) (effective prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in October 2002, February 2005, and October 2008.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the October 2008 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, she has received all required notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide notice pursuant to Dingess, supra, until after the rating decision on appeal; thus, there is a timing error as to the VCAA and Dingess notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, the additional Dingess notice was provided after issuance of the initial AOJ decision in October 2005.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in October 2002 and February 2005, followed by VCAA and Dingess notice in October 2008, the RO readjudicated the claim in an SSOC dated in October 2010.  Thus, the timing defect in the notice has been rectified.  In any case, the Veteran has never alleged how any timing error prevented her from meaningfully participating in the adjudication of her claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Finally, with regard to the additional notice requirements for increased rating claims, as is the case here, no VCAA letter was sent that was compliant with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, the Veteran was not advised of the evidentiary and legal criteria necessary to substantiate a higher rating for her service-connected cervical spine disability.  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), and relevant VA treatment records.  Private treatment records also have been associated with the claims file.  Further, the Veteran has submitted statements in support of her claim.  Additionally, the VA has provided the Veteran with VA examinations in connection with her claim.  There is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its September 2009 and January 2011 remands.  Specifically, in the September 2009 remand, the RO was instructed to obtain the Veteran's medical treatment records dated after 2005 and to provide the Veteran with a VA examination of her cervical spine to determine the nature, extent, and severity of her service-connected cervical spine disability.  The Board finds that the RO has complied with these instructions to the extent possible.  Initially, the RO requested from the Veteran, and obtained, her VA treatment records.  The RO also scheduled for the Veteran VA examinations in March 2010 and September 2010.  The March 2010 and September 2010 VA examination reports substantially comply with the Board's September 2009 remand directives as they responded to the questions posed in the September  2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board further finds that the RO has complied with its January 2011 remand directive to readjudicate the issue currently on appeal and to include in its readjudication consideration of any additional evidence, including the March 2010 VA examination report.  The Board finds that, since the issuance of its January 2011 remand, an October 2010 SSOC that includes consideration of both the March 2010 and September 2010 VA examinations has been associated with the claims file.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board observes that the Veteran, through a statement by her attorney dated in November 2010, has argued that the March 2010 and September 2010 VA examiners failed to comply with the Board's September 2009 remand directives by failing to adequately respond to the questions with regard to flare-ups of the Veteran's disability, as directed by the Board in its September 2009 remand.  The Veteran asserts that the Board should return the inadequate examination reports for clarification and for an opinion that addresses the Veteran's statements regarding her flare-ups, incapacitating episodes, and functional limitations.  The Veteran further asserts that the VA examiners should address her functional limitations and her medical history in their examination reports.

The September 2009 remand directed that the RO 

[s]chedule the Veteran for a VA orthopedic examination 
to determine the current severity of her cervical strain.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of her recent treatment.  The examination report must state whether such review was accomplished.

The examination should include any diagnostic testing or evaluation deemed necessary.  In particular, the examiner should discuss all applicable ranges of motion for the cervical spine and all other associated functional impairment, including pain/painful motion, more or less movement than normal, weakened movement, premature/excess fatigability, incoordination, swelling, deformity or atrophy from disuse, etc.  Further, the examiner should specify any additional range-of-motion loss due to any of these factors, especially when the Veteran's symptoms are most prevalent (e.g., during "flare-ups").  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  If there is no objective evidence of these symptoms, the examiner should so state.

Upon a review of the March 2010 and September 2010 VA examination reports, the Board finds that they substantially comply with the Board's September 2009 remand directives.  Specifically, during the March 2010 VA examination, the Veteran self-reported that she experienced no functional impairment or limitation of motion of the joint during flare-ups; thus, there was no need for the March 2010 VA examiner to address the issue of flare-ups.  The March 2010 VA examiner further noted the Veteran's reports of limitation on other activities, and the symptoms associated with her cervical spine disorder, including incapacitating episodes, of which there was none.  The VA examiner also duly reported the range of motion in the Veteran's cervical spine, and any additional limitation of motion due to the factors enumerated in DeLuca, supra.  The Board observes that the September 2010 VA examiner also discussed the Veteran's medical history, particularly her recent treatment history, as directed by the Board's September 2009 remand.  This examination report also included the Veteran's report of symptoms; her reports of incapacitating episodes, of which there was none; and her reports of flare-ups and associated symptoms during flare-ups.  Finally, the September 2010 VA examiner also included a detailed discussion of the range of motion of the cervical spine; any limitation of motion due to pain and other factors as discussed in DeLuca, supra; and any additional limitation of motion due to the DeLuca factors.  Therefore, the Board finds that the March 2010 and September 2010 VA examination reports responded to the questions posed in its September 2009 remand and substantially comply with its September 2009 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, October 2001) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older evidence is not necessarily irrelevant, it is generally not needed to determine the effective date of an increased rating.  See Francisco, supra.  
  
When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board now turns to the Veteran's 20 percent disability rating for a cervical spine disability, characterized as cervical strain, which is rated under Diagnostic Code 5237 (lumbosacral or cervical strain).  38 C.F.R. § 4.71a.  The effective date of this rating assignment is December 18, 1998.    

The Veteran filed the claim at issue in October 2002, contending that her cervical strain should be rated in excess of 20 percent.  The Board notes that during the course of the appeal, the applicable rating criteria for disorders of the spine were amended in September 2002 and in September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

If, as here, a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments mentioned have established the effective dates without a provision for retroactive application.  

Thus, the September 2002 amendments may only be applied after September 2002; likewise, the September 2003 amendments may only be applied after September 2003.

The Board observes that the RO has addressed both the pre-September 2003 and current sets of regulations in its October 2004 and October 2010 SSOCs.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Veteran's cervical strain was rated under Diagnostic Code 5290 under the pre-2003 regulations.  Under Diagnostic Code 5290, evaluations from 10 to 30 percent are available for limitation of motion of the cervical spine.  Limitation of motion of the cervical spine warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a maximum of 30 percent when shown to be severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (in effect prior to September 2003).

Under the September 2003 amendments, Diagnostic Code 5237 (lumbosacral or cervical strain) is evaluated under the following General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003).  

A review of the evidence reveals that the Veteran was afforded a VA examination in December 2000, at which time she reported chronic cervical spine pain that limited her ability to lift objects and perform other daily activities.  She used medication for her pain with limited relief.  On physical examination of the Veteran's cervical spine, she had spasms on both sides of her neck.  Range of motion studies indicated flexion to 30 degrees, extension to 25 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 40 degrees bilaterally.  The Veteran also reported additional impairment due to pain, fatigue, weakness, and lack of endurance, but the examiner did not quantify such additional impairment in terms of additional limitation of motion.  No neurological impairment secondary to her cervical strain was noted.  X-rays of the cervical spine revealed some straightening of the normal curvature of the spine, but without evidence of spondylosis, disc space disease, or foraminal compromise.

A March 2001 VA treatment record documented a referral for training in neck exercises to prevent spasms.

An October 2002 VA X-ray of the cervical spine indicated probable cervical paraspinal muscle spasm.

An April 2003 X-ray of the cervical spine, from Southeast X-ray, Inc., revealed straightening of the cervical spine with very minimal osteroarthritis.

Another VA examination was afforded the Veteran in April 2003.  She continued to report chronic neck pain, which significantly impaired her mobility and activity level.  She alleged that her pain is so severe on occasion that she "cannot move at all."  She was able to brush her teeth and cook.  She had limited walking capability.  She was able to shower, climb stairs, and shop, but could not vacuum.  She could dress herself, drive, but could not do any gardening, take out the trash, or push a lawn mower.  On physical examination, she had normal posture and gait.  Her neck was tender, and muscle spasms were present.  No signs of radiculopathy were noted.  Range of motion studies indicated flexion to 35 degrees, extension to 15 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 60 degrees bilaterally.  Moderate pain was reported across all ranges of motion.  Her range of motion was also limited by pain, fatigue, weakness, and lack of endurance, but not inoccordination.  There was no ankylosis.  Motor strength and reflexes were within normal limits.  X-rays revealed some straightening of the cervical spine and minimal osteoarthritis.

A VA treatment record dated in December 2003 revealed a reported history of degenerative joint disease in the neck.  However, no other treatment records dated from 2003 reveal complaints of, or treatment for, cervical spine symptomatology.

A January 2004 VA treatment record showed reports of increased pain in the neck and increased soreness with any neck movement. 

A private treatment record dated in April 2004 noted normal range of motion in the neck.  

A July 2006 private X-ray of the cervical spine revealed spondylosis at C5-C6.  

A July 2008 VA treatment record showed reported neck pain for three weeks.  Pain level was 6/10.  August 2008 VA treatment records noted neck pain for many years.  Pain was reported to be intermittent and rated as 5/10.  There were no associated symptoms.  The assessment was chronic neck pain.  An X-ray taken in August 2008 revealed osteroarthritis in the neck.  

A February 2009 VA treatment record documented a report of increased neck pain for 4 to 5 days.  The Veteran reported having been diagnosed with fibromyalgia.  She reported a pain level of 7/10.  

The Veteran was provided another VA examination in March 2010.  She reported being able to walk without limitation.  She reported associated symptoms of stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  She did not report weakness, bowel problems, or bladder problems.  She reported constant pain on the neck.  The pain was localized and mild.  The pain could be exacerbated by physical activity and stress.  It was relieved by rest.  At the time of pain, she could function without medication.  During flare-ups, she experienced neither functional impairment nor any limitation of motion of the joint.  She was treated with physical therapy.  She indicated no hospitalization or surgery for her cervical spine disorder.  Her cervical spine disorder had not resulted in any incapacitation in the past 12 months.  The Veteran reported that she did not experience any overall functional impairment from this condition.  Examination showed normal posture and gait.  Her walking was steady.  Examination of the cervical spine revealed no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, or atrophy of the limbs.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There was no ankylosis of the cervical spine.  Range of motion testing of the cervical spine showed flexion to 25 degrees, with pain at 25 degrees; extension to 30 degrees, with pain at 30 degrees; right lateral flexion to 45 degrees, with pain at 45 degrees; left lateral flexion at 30 degrees, with pain at 30 degrees; right rotation at 70 degrees, with pain at 70 degrees; and left rotation at 80 degrees, with pain at 80 degrees.  The Veteran was able to perform repetitive motion, with flexion to 35 degrees, extension to 45 degrees, right lateral flexion to 35 degrees, left lateral flexion to 45 degrees, right rotation to 80 degrees, and left rotation to 65 degrees.  After repetitive use, the joint function of the spine was additionally limited by pain.  It was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  The VA examiner indicated that there was subjective pain with motion.  However, he also indicated that the Veteran's range of motion actually improved for some movements after repetitive motion.  There was no tightness or spasm detected on examination.  Neurological examination revealed no sensory deficit in the cervical spine.  X-ray findings revealed degenerative arthritis and straightening of the lordotic curve, consistent with muscle strain.  There were no effects of the condition on the Veteran's usual occupation or daily activity.  

Another VA examination in September 2010 revealed reports of neck pain that radiated down to the back.  The Veteran reported pain in the tops of her shoulders, bilaterally, that radiated into her neck and down her right and lower left lumbar area.  She indicated that the pain was not constant, but that was bothersome on a daily basis.  She rated the pain as 6/10.  It also caused her to have headaches.  She denied any radiation down into her arms.  The Veteran was not on narcotics, and took over-the-counter medication for her pain.  She reported being involved in a motor vehicle accident approximately 1.5 years ago, which caused her to experience increased spasms since then.  She denied any episodes of bed rest for extended periods of time.  She reported flare-ups, precipitated by the cold or more movement, during which her neck became more painful.  She reported additional functional impairment and increased stiffness, fatigue, spasms, and weakness during flare-ups.  She reported numbness in her shoulders, but denied any bowel or bladder incontinence.  She used no assistive device for walking, and did not wear a cervical brace.  She reported being able to walk about two blocks and being unsteady, but denied any falls.  She indicated that her neck disability affected her ability to be mobile and to perform any type of activity.  She stated that she was able to drive, and that her boyfriend assisted her with activities of daily living around the house.  She was unable to stand for any length of time.

On examination, the Veteran was observed to walk with a normal heel-to-toe gait without any limp.  She had normal symmetry to motion of the cervical spine.  There was no abnormal position or posture to the cervical spine, and there was no apparent scoliosis or abnormal lordosis or kyphosis of the thoracolumbar spine.  Range of motion testing of the cervical spine revealed 45 degrees in flexion, with no complaint of pain; 45 degrees in extension, with pain in the last 20 degrees; 45 degrees in left lateral flexion, with pain in the last 20 degrees; 45 degrees in right  lateral flexion, with pain in the last 20 degrees; and 80 degrees in lateral rotation, with pain in the last 20 degrees, bilaterally.  There was no additional limitation of motion or increased pain with repetitive motion.  There was no objective evidence of spasm, atrophy, or guarding.  Examination of the shoulders revealed normal muscle development about the shoulder girdle and in all of the muscle groups in both the right and left upper extremities with no atrophy.  There was no objective finding of a radicular-type of condition from the cervical spine.  The VA examiner opined that the Veteran's functional impairment was of a mild degree.  X-rays showed mild degenerative changes with bridging osteophytes at C5-6.  The cervical spine curvature was straightened.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against an increased rating under either the old or the current rating criteria for a cervical strain.  Initially, considering the pre-September 2003 criteria for impairment of the cervical spine, the Board finds severe limitation of motion has not been demonstrated.  While the Veteran experiences some limitation of motion of her neck, she still has full flexion to 45 degrees and full extension to 45 degrees, albeit with pain.  She also has full lateral rotation and lateral flexion, albeit with pain.  Furthermore, despite the Veteran's reports of additional impairment from factors such as fatigue, pain, stiffness, weakness, and incoordination, no recent treatment record or examination has found objective evidence of such complaints.  

With regard to orthopedic manifestations of the Veteran's cervical spine disorder under the current criteria, the Board finds no basis to award a disability rating in excess of 20 percent.  38 C.F.R. § 4.7.  Particularly, the VA examinations in April 2003, March 2010, and September 2010 found no evidence of forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine, warranting a higher 30 percent disability rating; or unfavorable ankylosis of the entire cervical spine, warranting a higher 40 percent evaluation.  See VA examination reports dated in April 2003, March 2010, and September 2010.  Specifically, these examinations found the Veteran's forward flexion of the cervical spine to be 35 degrees, 25 degrees, and 45 degrees, respectively. 

With regard to functional loss, the Veteran during the April 2003 VA examination reported that she was able to brush her teeth, cook, shower, climb stairs, shop, dress herself, and drive.  During the March 2010 VA examination, she reported that she experienced neither functional impairment nor any limitation of motion of the joint during flare-ups.  Her cervical spine disorder had not resulted in any incapacitation in the past 12 months.  She additionally reported no overall functional impairment from this condition.  There was pain on motion, and after repetitive use, the joint function of the spine was additionally limited by pain.  However, it was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  The VA examiner also indicated that the Veteran's range of motion actually improved for some movements after repetitive motion.  There was no tightness or spasm detected on examination.  There were no effects of the condition on the Veteran's usual occupation or daily activity.  During the September 2010 VA examination, the Veteran reported flare-ups that caused her neck to become more painful.  She reported additional functional impairment and increased stiffness, fatigue, spasms, and weakness during flare-ups.  She reported being able to walk about two blocks and being unsteady, but denied any falls.  She indicated that her neck disability affected her ability to be mobile and to perform any type of activity.  She stated that she was able to drive, and that her boyfriend assisted her with activities of daily living around the house.  She was unable to stand for any length of time.  However, examination showed a normal gait and posture.  Furthermore, while there was pain with motion, there was no additional limitation of motion or increased pain with repetitive motion.  There also was no objective evidence of spasm, atrophy, or guarding.  The VA examiner further opined that the Veteran's functional impairment was of a mild degree.  

Overall, although the Veteran has reported functional loss, all of the factors of functional loss discussed above simply do not cause favorable or unfavorable ankylosis of the entire cervical spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.    

In summary, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20 percent for the Veteran's service-connected cervical spine disability.  38 C.F.R. § 4.3.  

The Board notes that the 20 percent rating it has continued for the Veteran's cervical spine disorder is effective for the entire appellate period.  Because there has been no occasion during the appellate period in which the Veteran's cervical spine disability has been more severe than 20 percent, as demonstrated by the Veteran's treatment records and examination results, there is no basis on which to stage the rating for the disability on appeal.  Hart, supra.

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no evidence that the Veteran's cervical spine disorder markedly interferes with her ability to work, as opined by the VA examiners that her cervical spine disability has little to no effect on her occupational capability.  Furthermore, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated for her disability by the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability ratings are based on the average impairment of earning capacity).  


ORDER

A disability rating in excess of 20 percent for a cervical spine disability, characterized as cervical strain, is denied.



____________________________________________
	A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


